Opinion issued May 9, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00353-CV
____________

IN RE JOHN W. CLARK III D/B/A CELTIC CONSTRUCTORS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator John W. Clark III d/b/a Celtic Constructors has filed a petition for a
writ of mandamus complaining of Judge Johnson's (1) March 17, and March 27, 2003
orders denying Clark's motion for partial summary judgment and plea in abatement.
	On March 26, 2003, Governor Rick Perry appointed Kent C. Sullivan as judge
of the 80th District.  Judge Johnson was not sitting for Judge Sullivan when she
denied the motion for partial summary judgment, and there is no evidence in the
mandamus record that Judge Johnson was sitting for Judge Sullivan when she denied
the plea in abatement.  This mandamus proceeding against Judge Johnson is,
therefore, moot.  See generally State v. Olsen, 360 S.W.2d 402, 403 (Tex. 1962) (writ
of mandamus will not issue against successor judge); Hoggard v. Snodgrass, 770
S.W.2d 577, 588 (Tex. App.--Dallas 1989, orig. proceeding) (because visiting judge
sits for permanent judge, visiting judge's rulings are rulings of permanent judge).
	We dismiss the petition for a writ of mandamus.

PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
1.           
             
-